Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        09-JUL-2020
                                                        09:37 AM
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


            JOY P. LEONG and STEPHEN B. LINDSEY, III,
       Petitioners/Plaintiffs-Appellants/Cross-Appellees,

                                  vs.

                      HONOLULU FORD, INC.,
         Respondent/Defendant-Appellee/Cross-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1RC14-1-7680)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
  and Circuit Judge Kuriyama, in place of Pollack, J., recused)

          Petitioners Joy P. Leong and Stephen B. Lindsey, III’s
application for writ of certiorari filed on May 12, 2020, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawaii, July 9, 2020.
                            /s/ Mark E. Recktenwald
                            /s/ Paula A. Nakayama
                            /s/ Sabrina S. McKenna
                            /s/ Michael D. Wilson
                            /s/ Christine E. Kuriyama